“I
                                                                                       ._ I




        OFFICE     OF     THE         ATTORNEY          GENERAL        OF TEXAS
                                          AUSTIN




Hondrablo I. ?ndooki
COUld~ Auditor
O~lvortonCount~
0~1108toa, 90x88
D8rr Slrl                                     Opinion    MO.    o-6992




                                                    VlOO8 88 8 w




                                                                                   l

                                0        mntlonod        88    8   #mbOr      Of
                                    did not noolvo             aompoturtion
                                    provided for        him.

                   h8     rat        p888.d br the 49th
                                                  bgi8htUX’+
     8E18Kidiw    Arti               5139,
                                    &WOV18iOU  V88 ndo     fOF
     008QOM8tiOKi         of not 1.88 thn   $600.00 par 8nnum
     8Kd not PLQM         thrll$1,200.00 p8r 8MU&     VhiOh
     a180   i8 t0 b0        paid t0 th0 COU8tJ                  jU&O    -*8    V.11
     l 8 th0   DirtriOt             JUdge8,      intVOlYV
                                                        lq U81
                                                             iM t81 1 -
     8OHnt8.
Honomblo I. Predookl, ?8g* 2


            'As th@ COW&y  Judge l'WOiv.8 8 88l8l-yof
       $4,750.00 irOE th. 0ffiOOr8'S8bFy ?und in
       IllOathl~
              iWJt8trhOnt8,JOUP CQiniOll
                                       18 l'IB8~Ot-
       ?UllJ nquO8ted lf I 1138UthOriS.d t0 rpp%'ove
       l o&im 8ld 8lgn 8 nrrent    payable to the Cwnty
       Judgr 88 provldod for in the 8PslldwDt to Artlole
       5139."
              Artlole 5139, V. A. C. S ., 88   8Wnd.d   by   Hous. Bill
331,   49th    b~i8htUl'O,  prOvlde8r
           "In 8ll7aounty hevlng 8 popuL8tioa or more
       than 8Wenty thoursud (70,000) inh8biknt8 8nd
       le88 th8n one hundred thourand (100,000) lahabl-
       tent8, 8OOOl-31~ to the 188t pnoedlng Feder81
       Ckl8uI, tb0 judg.8 Of th0 88Y8l-31dl8trlot8Ud
       O~ibBiMidi8tFlOt OOIAFt8Of 8UOh OOUntj, togothor
       with the oount~ Judge OS 8uOh Oounty, 8P. henby
       oonstltuted 8 JuVen118 Bard iOr luoh oounty. The
       U#Omb8r8oompo8lng 8uOh Ju~~~lle Bcerdln swh
       oounty rh8ll eaoh b8 rllcwed 8ddltloml aom n88-
       tlon of not lesr thsn 31x Hundred Dollars (3"600)
          r 8nnua8nd notmoro than'hrelva Hundred DolZerr
       r$1200) per annum, vhlah 8hall b8 paid in tvelve
       equal iMblhW&8      Out cf the @m.x'al fund of
       8uCh Oount~, ruoh 8UW818dltiOMl     OOEpOn88tiOn
       to be fixed by the Comml88iomc8 Court of suoh
       c ounty.
            "In 81~yaounty herl        8 population of one
       hundrsd thOU88nd (lCC,OOC     7 01'Over, 8OOOrding to
       the prwedlng PederalCenrru8, the judge8 of
       IeveN dlrtrlot 8Od OrtiiMl dI8trlOt OOllPt8of
       8Wh aourity,togother vith th8 OOunty fudg. of
       l8ah oounty, 8re hereby oanrtituted a Juvenile
       Borrd of 8Wh OOwty. The rnnual ralary of eaah
       OS the judge8 Of th. aiv1l 8nd OrimiMl di8trlot
       oourtr of rwb oounty a8 mmbbr8. Of 8ald board
       rhall be Plfteen Hundnd Dollar8 ($3,500 in ad-
       dition to th&t paid the othm dl8trIOt 3udges of
       the Stste, 88id 8dditloml 88ir17 to k prrld
       monthlf outOfth0      g.Mlr).   fund8 Ot luchoouxity,
       upon the order   of the Coml88lOn0F8 Court."
Honorable I, ?nd8akl, ?ago 3


                                        a tth elundmont -8
           The 8010 a ndlxpre88 p ur p 08.
            for the lxlrtonoo of 8 County Juvoollobo8rd in
to p r o vldo
oorkln oountlo8vtmn 1100,pr8vlo~8lylx i8ted,     tarit, ooun-
tie8 hwlrrg a pOpUl8tlOnOr aor8 then 70,000 lnh8bltantrand
1888 tlmn 100,000 lnhablkntr, looordlngto the la8t pmood-
lag Fedora1 Consur, and to provldoaddltlorrrl lnnU81 oompm-
8rtiQil t0 th8 w&Or8   Of th. MVly 0OMtitUt.d  Board. m
la8t pzleoedlng Fedora1 COMW   M 1940 pl80@8 the COurMO8 oi
Camsron 8nd Uuooes, along vlth Oalve8ton, vlthin the popula-
tion braokt   o? thl8 Aot.
          The foregoing law 8peolfIoa11y provider that l8oh
member of the Juvenile Board sh811 bo rlloved lddltlon8l
ccmpmmatlon of not 1088 then Six Hundred ( 600) Dollar8
per 8nnum and not mor8 then Tvelve Hundred t$1200) Dollar8
per annum, vhiah Beard Inoludes the County Judge of Oslve8ton
County a8 a member. Bolng 8118IMZ'UdBOut oi the O+giM1 IOt,
vhlah h88 been ao~trued by our Court8 vlth refermum to the
88lary of Dirtriot Judgor, th8 langu8ge of themmndlng por-
tion I8 8uffIaIent to aarry vith It the aon8truotlon plraod
upon tha orIgIna rzmndod portion of the rat. JOM8 V.
Alexander, 59 8. W. (26) 1080; Bollsrd et 81 v. H8rrI8
County, 102 3. Y. (26) 1961  39Tex. Jur., p. 175.
          It 18 therefore our opinion thatthe County Auditor
of Qalnrton County 18 authorized to epprove 8 warrent proper-
ly lrrued to the County Judge in aaoordanae vith the provI8lon8
of Art1018 5139, Y. A. C. 3.
                                   YOUr8 vary truly




                                                                            .-
                                                               ,./                 -   .
                                                           /         r.5.              __
                                                           \E



                                                                        Q”.,.“..